DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in the reply filed on 03/08/2022.


Examiner’s Remarks
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Ferris et al., US 2011/0295999 A1 (“Ferris”).
	(B)	Kirchhofer et al., US 10,298,515 B1 (“Kirchhofer”).
	(C)	Goyal et al., US 11,132,450 B2 (“Goyal”).
	(D)	Haller et al., US 2004/0244001 A1 (“Haller”).

	Ferris and Haller were cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1–2, 4–9, 11–16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Ferris in view of (B) Kirchhofer and (C) Goyal.
See “References Cited” section, above, for full citations of references.

8.	Regarding claim 1, (A) Ferris teaches/suggests the invention substantially as claimed, including:

“For a data storage system having a plurality of processing components that collectively provide resources for executing applications on the data ... system, each processing component being a physically discrete processing component, a method comprising:”
(Fig. 1 and ¶ 23: collection of resources supporting a cloud 102 can comprise a set of resource servers 108 configured to deliver computing components and services (cloud resources) needed to instantiate a virtual machine, process, or other resource ... group of resource servers can host and serve applications to load on an instantiation of a virtual machine;
¶ 44: computing systems can include a number of hardware resources, which are used to support the computing processes ( e.g. virtual machines, software appliances, processes and the like) in the clouds 304 and 306, such as processors, memory, network hardware and I/O bandwidth, storage devices;
¶ 84: user is placing a high throughput application in the cloud, such as a database);

	“receiving resource requirements for a first application to execute on the data storage system, wherein said resource requirements include memory requirements of the first application ...”
(¶¶ 24–25: user’s instantiation request can specify a variety of parameters defining the operation of the set of virtual machines to be invoked ... the request can specify an amount of processing power capacity or input/output (I/O) throughput capacity the user wishes to be available to each instance of the virtual machine or other resources;
¶ 44: computing systems can include a number of hardware resources ... such as processors, memory, network hardware and I/O bandwidth, storage devices);

	“reserving a quantity of one or more resources on at least a first of the plurality of processing components, wherein said resources reserved by said reserving include memory ...”
(¶ 27: one set of resource servers 108 can respond to an instantiation request for a given quantity of processor cycles with an offer to deliver that computational power immediately and guaranteed for the next hour;
¶ 28: The cloud management system 104 can select a group of available servers in the set of resource servers 108 that match to some extent the instantiation request for each component needed to build the virtual machine or other resource;
the Examiner notes: selection of resource servers for instantiation/building requires or renders obvious setting aside or reserving the servers for use;
¶ 30: Various sets of resource servers can confirm, for example, the availability of a dedicated amount of processor cycles, amounts of electronic memory, communications bandwidth capacity, or applications or other software prepared to be served);

	“creating a plurality of containers on the at least first processing component, each of the
plurality of container having at least a portion of the quantity of reserved resources allocated thereto for executing the first application”
(¶ 28: cloud management system 104 can then coordinate the integration of the completed group of servers from the set of resource servers 108, to assign, build, and launch the requested set of virtual machines or other resources for the requesting user); and

	“executing the first application by executing the plurality of containers on the at least first processing component, wherein each of the plurality of containers implements a portion of the first application”
(¶ 23: group of resource servers can host and serve applications to load on an instantiation of a virtual machine, such as an email client, a browser application, a messaging application, or other applications or software;
¶ 25: if the instantiation request is for virtual transaction servers used to support temporary, special-event Web storefronts, or other short-term transaction site, then the instantiation request can, for example, specify a defined period of time for which the instantiated machine or process is needed. The period of time can be, for example, an hour, a day, or other increment of time. In embodiments, the user's instantiation request can specify the instantiation of a set of virtual machines or processes on a task basis ... user can, for instance, specify a service level agreement (SLA) acceptable for their application;
¶ 32: submit jobs to the set of virtual machines).

	Ferris does not teach “wherein said resource requirements include ... port resource requirements of the first application” and “wherein said resources reserved by said reserving include ...  a number of ports based on the resource requirements.”

	(B) Kirchhofer however teaches or suggests:
	“wherein said resource requirements include memory requirements of the first application and port resource requirements of the first application”
(Col. 3, line 65 to Col. 4, line 2: receive a request for creating a tenant cloud, to determine, using a tenant cloud policy, a set of resources for the tenant cloud, to configure the set of resources to act as a single tenant computing environment, and/or to deploy at least one application for utilizing the tenant cloud;
Col. 4, lines 20–52: a tenant cloud policy may be used in creating a tenant cloud. For example, a tenant cloud policy may include policy priorities, resource requirements (e.g., sizing requirements, speed requirements, quality requirements, storage requirements, etc.), and/or usage information .... In some embodiments, policy requirements may be ranked, if desired, but not equally. In some embodiments, a tenant cloud policy may include resource requirements for a tenant cloud. For example, a tenant cloud policy may include size, speed, and/or quality requirements for a compute resource, a storage resource, and/or a network resource. In this example, a storage resource requirement may indicate an amount of storage space in gigabytes (GBs), storage media or type (e.g., flash, random access memory (RAM) ... number of ports available, throughput, etc.); and

“wherein said resources reserved by said reserving include memory and a number of ports based on the resource requirements.”
(Col. 9, line 64 to Col. 10, line 44: provisioning resources may include provisioning hosts ( e.g., software and/or ports) on compute components 126-128 for receiving and processing messages and may include creating resource clusters).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirchhofer with those of Ferris, to specify and provision memory and port resources.  The motivation or advantage to do so is to configure for the processing and communication of data/messages to/from the provisioned virtual machines.

Ferris and Kirchhofer do not teach “wherein the plurality of containers executes in a single instance of an operating system in the data storage system.”

	(C) Goyal however teaches or suggests:
“wherein the plurality of containers executes in a single instance of an operating system in the data storage system”
(Fig. 1 and Col. 6, lines 45–55: interface with a virtual-environment application stored in memory 208 for launching an isolated virtual environment within a host environment of the host operating system 102. The access control engine 110 can also interface with the kernel 104 to configure one or more characteristics of the isolated virtual environment, such as an accessibility characteristic of the isolated virtual environment).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Goyal with those of Ferris and Kirchhofer, to instantiate multiple containers within a single host operating system.  The motivation or advantage to do so is to provide for the dynamic configuration of and sharing of files amongst the containers/virtual machines.


9.	Regarding claim 2, Ferris teaches/suggests:
“determining whether the quantity of resources are available on the plurality of processing components collectively, wherein the steps of reserving, creating and executing are performed if it is determined that the quantity of resources are available on the plurality of processing components collectively”
(¶ 27: With the resource requirements and available cloud resources identified, the cloud management system 104 can extract and build the set of virtual machines or other resources on a dynamic or on-demand basis;
¶ 28: The cloud management system 104 can select a group of available servers in the set of resource servers 108 that match to some extent the instantiation request ... cloud management system 104 can then coordinate the integration of the completed group of servers from the set of resource servers 108, to assign, build, and launch the requested set of virtual machines or other resources).

10.	Regarding claim 4, Ferris teaches/suggests:
“wherein the step of determining includes, on each of the plurality of processing components, one or more resource management components determining available resources on the processing component”
(¶ 26: the cloud management system 104 can communicate with one or more set of resource servers 108 to locate resources that are available to supply the required components;
¶ 30: cloud management system 104 can receive a confirmation message back from each participating server in a set of resource servers 108 indicating a status regarding the provisioning of their respective resources).

11.	Regarding claim 5, Ferris teaches/suggests:
“wherein at least one of the plurality of processing components includes a master module that controls performance of the method, the method further comprising:”
(Fig. 1 and ¶ 24: cloud management system 104 can comprise a dedicated or centralized computing system ...);

	“receiving the resource requirements via a user interface module;
	the user interface module sending information indicative of the resource requirements to a control module of the master module”
(¶¶ 24–25: a user can transmit an instantiation request to the cloud management system 104 for the particular type of virtual machine they wish to invoke for their intended application ... the request can specify an amount of processing power capacity or input/output (I/O) throughput capacity ...;
¶ 41: the user making an instantiation request or otherwise accessing or utilizing the cloud network can be a person, customer, subscriber, administrator, group (e.g., a department), corporation, organization, or other entity;
the Examiner notes: a person making an instantiation request requires or renders obvious using some type of human/user interface (and process) to receive and forward user inputs); and

	“the control module exchanging communications with the one or more resource components on each of the plurality of processing components to determine the available resources on each of the plurality of processing modules”
(¶ 26: the cloud management system 104 can communicate with one or more set of resource servers 108 to locate resources that are available to supply the required components;
¶ 30: cloud management system 104 can receive a confirmation message back from each participating server in a set of resource servers 108 indicating a status regarding the provisioning of their respective resources).

12.	Regarding claim 6, Ferris teaches/suggests:
“wherein the master module includes a container management module for deploying and managing containers, the method further comprising:”
(¶ 28: cloud management system 104 can then coordinate the integration of the completed group of servers from the set of resource servers 108, to assign, build, and launch the requested set of virtual machines or other resources for the requesting user. The cloud management system 104 can track the combined group of servers selected from the set of resource servers 108, and/or other distributed resources that are dynamically or temporarily combined, to produce and manage the user-requested virtual machine population or other resources);

	“the control module providing instructions to the container management module to create the plurality of containers on the at least first processing component”
(¶ 30: cloud management system 104 can for instance transmit an instantiation command or instruction to the registered group of servers in set of resource servers).

13.	Regarding claim 7, Ferris teaches/suggests:
	“monitoring activity on at least the first of the processing elements; and modifying the plurality of containers and/or adding more containers based on the monitored activity”
(¶ 51: the monitoring module 324 can be configured to generate and maintain a set 336 of usage or utilization data 338;
¶ 85: the resource importance data can be derived from the empirically measured usage history data of a user. For example, patterns of usage may be recognized from past recorded usage histories associated with a user, and those patterns may be used to predict future usage of one or more cloud resources. Predicted high future usage of a cloud resource can be planned for using resource importance data indicating a higher importance of the cloud resource, which can, in turn, cause an adjustment in the deployment architecture to provide additional capacity of the cloud resource).


14.	Regarding claims 8–9 and 11–14, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–2 and 4–7, respectively. Therefore, they are rejected on the same basis as claims 1–2 and 4–7 above, and further including the following:

	Ferris teaches/suggests:
“a plurality of processing components that collectively provide resources for executing applications on the data storage system, each processing component being a physically discrete processing component”
(Fig. 1 and ¶ 23: collection of resources supporting a cloud 102); and

“memory comprising code stored thereon”
(¶ 94: computer readable medium).

15.	Regarding claims 15–16 and 20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–2 and 7, respectively. Therefore, they are rejected on the same basis as claims 1–2 and 7 above.


B.
16.	Claims 3, 10, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Ferris in view of Kirchhofer and Goyal, as applied to claims 2, 9, and 16 above, and further in view of (D) Haller.

17.	Regarding claim 3, Ferris does not teach “if it is determined that the quantity of resources is not available on the plurality of processing components collectively, notifying one or more entities that the quantity of resources is not available.”

	(B) Haller however teaches or suggests:
	“if it is determined that the quantity of resources is not available on the plurality of processing components collectively, notifying one or more entities that the quantity of resources is not available”
(¶ 28: resource allocators 32 allocate work based upon the availability and unavailability notifications received from the resources 34. For example, the resource allocators 32 may assign work to the available resources 34 based upon a round robin selection scheme and will not assign work to the unavailable resources 34).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haller with those of Ferris, Kirchhofer, and Goyal, to provide notifications of the availability and unavailability of the group of (collective) resources on the set of resource servers.  The motivation or advantage to do so is to provide the current and most up-to-date availability status of resources (i.e. processors) on each and all of the set of resource servers.


18.	Regarding claim 10, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 3. Therefore, it is rejected on the same basis as claim 3 above.

19.	Regarding claim 17, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claim 3. Therefore, it is rejected on the same basis as claim 3 above.

20.	Regarding claims 18–19, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 4–5, respectively. Therefore, they are rejected on the same basis as claims 4–5 above.



Response to Arguments
21.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 18, 2022